Citation Nr: 0909461	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to 
July 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran does not have skin cancer that is related to 
his military service.

2.  By an August 2005 rating decision, the RO declined to 
reopen a previously denied claim of service connection for a 
low back disability; the Veteran did not appeal.  

3.  Some of the evidence received since the August 2005 
rating decision is new and raises a reasonable possibility of 
substantiating the underlying claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have skin cancer that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for low back 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2005 and June 2006, before the denial of the instant claims.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also apprised of the requirement that new and 
material evidence be received in order to reopen his 
previously denied claim, and he was given definitions of new 
and material evidence.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  While this specific information was not 
provided until after receipt of the most recent claim in May 
2006, because it was provided to him in the July 2005 VCAA 
notification letter, the Board finds that the Veteran had 
actual knowledge of the new and material evidence 
requirement.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured an examination in furtherance of his skin cancer 
claim.  The Veteran was not afforded a VA examination in 
connection with his back claim because, as will be seen, 
because there is no credible evidence of an in-service event 
related to the current back disability, no examination is 
required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (examination not required when there is no evidence 
establishing that an event, injury, or disease occurred in 
service).  VA has no duty to inform or assist that was unmet.   

II.  Skin Cancer

The Veteran contends that he has skin cancer that is related 
to his military service.  The record shows that the Veteran 
served in the Navy in the South Pacific toward the end of 
WWII.  The Veteran's STRs show no complaints related to the 
skin or to cancer of any sort.  Multiple post-service reports 
of biopsies from the Anderson Skin and Cancer Clinic in 
Anderson, South Carolina, report basal cell carcinomas and a 
history of skin cancer and melanoma in 2002.  A May 2006 
letter from the Veteran's private physician, M.Q., M.D., 
shows that he had followed the Veteran for many years, and 
that the Veteran had had multiple skin cancers, including 
basal and squamous cell carcinomas as well as a malignant 
melanoma.  Dr. Q. stated that these cancers are caused from 
cumulative ultraviolet light.  He also stated that the 
Veteran had told him that he had received a lot of 
ultraviolet light when he was in the South Pacific during 
WWII.  

The Veteran was afforded a VA examination in May 2007.  The 
examiner noted that he had reviewed the Veteran's claim file, 
including specifically the letter from Dr. Q.  The Veteran 
gave a history of being frequently exposed to sunlight while 
serving in the Navy.  The Veteran reported to the examiner 
that, after serving in the Navy, he was employed primarily in 
automobile sales, which did not involve a lot of time in the 
sun.  He reported that he first began to experience skin 
cancers on his ears in the 1950s, had to have revision of the 
same spot because of recurrence, and had had skin cancers on 
his face, arms, and ears.  

Examination revealed numerous scars from previous excisions 
of skin lesions.  The examiner noted that Dr. Q. had not 
specifically stated that the Veteran's skin cancers were 
directly caused by the sunlight exposure the Veteran had 
while serving in the South Pacific.  The examiner opined that 
it is more likely that the Veteran's skin cancers were a 
result of lifelong exposure to sunlight rather than two or 
three years while serving in the military.  For this reason, 
the examiner concluded it was less than likely as not that 
the Veteran's skin cancers are directly related to his sun 
exposure during his WWII service.  

The Veteran appeared at an October 2008 hearing before the 
undersigned Veterans Law Judge, and provided testimony 
supporting his statements to Dr. Q. and the VA examiner.  He 
also testified that he began to have lesions removed from his 
ears in 1952, but that the first diagnosis of skin cancer was 
in the early 1960s.   

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated by service if 
they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Here, there is medical evidence of a current disability, skin 
cancers, including basal and squamous cell carcinomas and 
malignant melanoma.  However, there is no credible evidence 
of incurrence or aggravation of any related injury or disease 
in service, and no credible medical evidence of a nexus 
between the Veteran's service and his skin cancer.  The 
Veteran's own physician, Dr. Q., who has treated the 
Veteran's skin cancer for a number of years, noted only that 
these cancers are caused from cumulative ultraviolet light, 
and did not attribute the Veteran's skin cancer to his sun 
exposure in service.  The VA examiner opined that it is more 
likely that the Veteran's skin cancers were a result of 
lifelong exposure to sunlight rather than two or three years 
while serving in the military, and that it was therefore less 
than likely as not that the skin cancers were directly 
related to his sun exposure during his WWII service.  

Because the Veteran himself testified that the first 
diagnosis of skin cancer was not until the early 1960s, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.308.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
the VA examiner reviewed the Veteran's history and took into 
consideration the progression of this disease process, the 
Board gives significant evidentiary weight to this opinion.  
Dr. Q. did not provide a contradictory opinion, but instead 
confirmed that the Veteran's cancer was due to the cumulative 
effect of exposure to ultraviolet light over his lifetime.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  

III.  Low Back

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has a history of chronic low back pain that he 
avers is a result of an injury sustained while handling cargo 
on a small landing craft in the Philippines during WWII.  The 
Veteran's STR file contains no record of complaint or 
treatment related to the back.  The report of the Veteran's 
July 1947 separation examination is of record and it shows 
that, at the time of separation from naval service, the 
Veteran's spine and extremities were all normal.  The Veteran 
submitted a claim for service connection for a back 
disability in November 1998, and noted that he had surgery in 
a VA hospital in 1947 or 1948.  

In a rating decision dated in March 1999, the RO denied 
service connection for a back disability because, utilizing 
the then applicable legal standard, the Veteran had not 
submitted evidence sufficient to find that the claim was well 
grounded.  Specifically, the RO found that the Veteran's 
STRs, the 1948 records from a VA hospitalization in 1948, and 
the private treatment records from the Humber Chiropractic 
Clinic did not show that the Veteran had a back disability 
that was due to or a result of military service.  The Veteran 
submitted an notice of disagreement (NOD), and the RO issued 
a statement of the case (SOC), but the Veteran did not 
perfect his appeal.  

In March 2005, the Veteran again submitted a claim for 
service connection for a back disability.  The RO determined 
that new and material evidence had not been received 
sufficient to warrant reopening the previously denied claim.  
The Veteran was so notified by letter dated in August 2005.  
The Veteran did not submit an NOD as to the August 2005 
decision, even after being reminded in correspondence dated 
in June 2006 that he had a year from the August 2005 notice 
of denial of his previous claim to do so.  The Veteran did, 
however, submit an NOD as to the RO's August 2006 denial of a 
subsequent claim to reopen received in May 2006.  

Here, as noted, the last previous denial of service 
connection for a back disability that was in August 2005.  
Because the Veteran did not submit a NOD, the August 2005 
denial of service connection for a back disability became 
final.  Thus, in order to reopen the Veteran's claim for 
service connection for a low back disability, there must be 
received new and material evidence as defined above.  

The pertinent evidence of record at the time of the RO's 
August 2005 denial of service connection consists of the 
Veteran's STRs, the report of treatment for epididymo-
orchitis at a VA hospital in 1948, and private and VA 
treatment records.  Those records showed a history of low 
back and neck pain dating back to at least 1984.  (At his 
hearing, the Veteran's representative noted that they had 
attempted to obtain earlier treatment records, but that they 
were not available.)  

The evidence received since the August 2005 RO denial 
includes three letters from the Veteran's private physicians, 
only one of which is pertinent.  A May 2006 letter from M.M., 
M.D., opined that the events described by the Veteran that 
involved a lifting injury in the Philippines in about July 
1945 resulted in direct lumbar spinal injury and function-
limiting spinal pain that has continued to the present day.  
In support of this conclusion Dr. M. noted that current 
diagnostic tests, including MRI and clinical examination, are 
consistent with the historical details of spinal trauma while 
on active duty.  Dr. M. concluded that it was reasonable to 
conclude that the Veteran's reported spinal injury and his 
current symptoms of spinal pain are connected, given "the 
available history and supporting clinical findings."  

Because Dr. M.'s letter is presumed to be credible on its 
face, the Board finds that the evidence submitted is both new 
and material.  See Justus, supra.  Thus, new and material 
evidence to reopen a claim of service connection for a back 
disability has been presented; to this limited extent, the 
appeal is granted.  38 C.F.R. § 3.156(a).  


ORDER

Entitlement to service connection for skin cancer is denied.

As new and material evidence has been received, the claim of 
service connection for a low back disability is reopened; to 
this limited extent, the appeal of this issue is granted.  


REMAND

As noted above, Dr. M. has attributed current low back 
disability to the lifting injury during service described by 
the Veteran.  Nevertheless, it is not clear that Dr. M. had 
all the facts available to him when he provided this opinion, 
such as information that the Veteran's back was normal at 
separation from service, about 2 years after the alleged 
injury.  In order to obtain medical opinion evidence that 
takes into account the entire record, including the Veteran's 
self-reported history, further evidentiary action is 
required.  Consequently, this issue will be REMANDED for the 
following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for an 
examination of the low back in order to 
ascertain whether any current disability 
is attributable to his period of military 
service.  The examiner should review the 
claims file, examine the Veteran, and 
provide an opinion as to the medical 
probabilities that any current low back 
disability is attributable to the 
Veteran's period of military service.  
Consideration should be give to the STR 
file and all post-service evidence, 
including Dr. M.'s May 2006 letter.  If 
the examiner's opinion differs from Dr. 
M.'s, a detailed explanation for the 
difference should be provided.

2.  The AOJ should ensure that the 
examination report answers all questions 
presented and thereafter re-adjudicate 
the claim.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued, and the case 
returned to the Board after giving the 
Veteran opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


